DETAILED ACTION

The amendments filed on 08/04/2022 have been entered. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6, 9, 10  are rejected under 35 U.S.C. 103 as being unpatentable over Hightower et al. (US 20160108710) and Regan et al. (US 4178992)

Regarding claim 1, Hightower discloses a pump down intervention tool (10) comprising: a housing (34) including a first end (38) and a second end (40) (fig 2), the housing including an outer surface (outer surface of 34, fig 2) and an inner surface (inner surface of 34, fig 2), wherein the inner surface defines a flow path (fluid path within 34, fig 2) extending from the first end to the second end of the housing through which a pumped fluid is flowable during downhole propagation of the pump down intervention tool (fig 2, [0034], [0047]); a downhole tool (34) positioned within the flow path of the housing (fig 2); and a plurality of cups (annotated fig 2) coupled to the outer surface of the housing and each of the cups of the plurality of cups extending at least partially around a circumference of the outer surface of the housing for providing a surface area exposed to a flow of the pumped fluid for aiding in downhole propagation of the pump down intervention tool (annotated fig 2).
Hightower is silent regarding a locking feature for engaging a profile of a work string for securing the pump down intervention tool to a work string while the work string is positioned downhole.
Hightower and Regan disclose similar plug used in downhole environement. 
Regan teaches a locking feature (25) for engaging a profile of a work string for securing the pump down intervention tool to a work string (43) while the work string is positioned downhole.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Hightower and Regan before him or her, to modify the method and apparatus disclosed by Hightower to include the locking feature taught by Regan in order to properly secure the plug a downhole environment. 


Regarding claim 2, Hightower further discloses a locking feature (annotated fig 2) for engaging a profile of a work string for securing the pump down intervention tool to a work string while the work string is positioned downhole (annotated fig 2).

Regarding claim 3, Hightower further discloses that the outer surface of the housing defines a maximum outer diameter that is greater than an inner diameter of a tool string (18) positioned downhole for landing the pump down intervention tool on a work string downhole (fig 1).

Regarding claim 4, Hightower further discloses that the downhole tool further comprises a check valve ([0047] discloses that plug 60 allows flow in one direction, but prevents flow in the other).


Regarding claim 6, Hightower further discloses that the downhole tool further comprises an agitator tool (30) (fig 2).

Regarding claim 9, Hightower discloses that the agitator further comprises a fluidic pulsation device (30) (fig 2).

Regarding claim 10, Hightower further discloses that the fluidic pulsation device includes a fluidic oscillator (30) for oscillating a fluid flow through the flow path and an outlet (annotated fig 2) in the second end of the housing (fig 2).





    PNG
    media_image1.png
    755
    587
    media_image1.png
    Greyscale




Allowable Subject Matter


Claims 11-14 and 16-21 are allowed. 
Claims 5, 7-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672          

06/02/2022